         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    QUENTIN MCCLELLAN,                                       No. 3:18-CV-02162

                 Plaintiff,                                  (Judge Brann)

         v.

    REDNER’S MARKETS, INC., JIM
    POLCHIN, BOB MCDONOUGH, and
    RICK MERKEL,

                 Defendants.

                               MEMORANDUM OPINION

                                     DECEMBER 10, 2020

I.      BACKGROUND

        On November 8, 2018, Quentin McClellan filed an 11-count complaint

against Defendants Redner’s Market, Inc., Jim Polchin, Bob McDonough, and

Rick Merkel, asserting various violations of employment discrimination laws,

including Title VII of the Civil Rights Act of 1964, the Family and Medical Leave

Act, the Americans with Disabilities Act, and the Pennsylvania Human Relations

Act. Discovery has concluded, and Defendants have filed a motion for summary

judgment.1 The motion is now ripe for disposition; for the reasons that follow, it is

granted in part and denied in part.


1
     At the outset, McClellan “concedes that, following discovery, there is not sufficient evidence
     to support claims of individual liability against Defendants Polchin and Merkel, and does not
     oppose Defendants’ motion as to those individual defendants.” Doc. 25 at 5, n. 3.
     Accordingly, I grant summary judgment as to all claims against those individuals and dismiss
          Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 2 of 19




II.      DISCUSSION

         A.      Standard of Review

          I begin my analysis with the standard of review which undergirds summary

judgment. “One of the principal purposes of the summary judgment rule is to

isolate and dispose of factually unsupported claims or defenses, and we think it

should be interpreted in a way that allows it to accomplish this purpose.”2

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”3 “Facts that could alter the outcome are ‘material facts,’ and

disputes are ‘genuine’ if evidence exists from which a rational person could

conclude that the position of the person with the burden of proof on the disputed

issue is correct.”4 “A defendant meets this standard when there is an absence of

evidence that rationally supports the plaintiff’s case.”5 “A plaintiff, on the other

hand, must point to admissible evidence that would be sufficient to show all

elements of a prima facie case under applicable substantive law.”6




      them from the action. Therefore, throughout the remainder of this memorandum opinion,
      when the Court refers to the “Defendants,” it refers specifically to Redner’s and Bob
      McDonough.
2
      Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
3
      Fed. R. Civ. P. 56(a).
4
      Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
      v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
5
      Clark, 9 F.3d at 326.
6
      Id.
                                                 -2-
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 3 of 19




        “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of

proof that would apply at the trial on the merits.”7 Thus, “if the defendant in a run-

of-the-mill civil case moves for summary judgment or for a directed verdict based

on the lack of proof of a material fact, the judge must ask himself not whether he

thinks the evidence unmistakably favors one side or the other but whether a fair-

minded jury could return a verdict for the plaintiff on the evidence presented.”8

“The mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably

find for the plaintiff.”9 “The judge’s inquiry, therefore, unavoidably asks . . .

‘whether there is [evidence] upon which a jury can properly proceed to find a

verdict for the party producing it, upon whom the onus of proof is imposed.’”10

The evidentiary record at trial, by rule, will typically never surpass that which was

compiled during the course of discovery.

        “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the



7
     Liberty Lobby, Inc., 477 U.S. at 252.
8
     Id.
9
     Id.
10
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
                                              -3-
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 4 of 19




absence of a genuine issue of material fact.”11 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,

and should, be granted so long as whatever is before the district court demonstrates

that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”12

        Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”13 For movants and nonmovants alike, the

assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or

presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”14

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”15 Moreover, “if a party fails to



11
     Celotex, 477 U.S. at 323 (internal quotations omitted).
12
     Id.
13
     Liberty Lobby, 477 U.S. at 250.
14
     Fed. R. Civ. P. 56(c)(1).
15
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).
                                                 -4-
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 5 of 19




properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”16 On a motion for summary judgment,

“the court need consider only the cited materials, but it may consider other

materials in the record.”17

        Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”18 “There is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.”19 “If the evidence is merely colorable . . . or is not

significantly probative, summary judgment may be granted.”20

        B.     Undisputed Facts

        With that standard outlining the Court’s framework for review, I now turn to

the undisputed facts of this matter.21

        Quentin McClellan was employed by Redner’s Markets (“Redner’s”) for

approximately eight years and at various Redner’s locations, predominantly




16
     Fed. R. Civ. P. 56(e)(2).
17
     Fed. R. Civ. P. 56(c)(3).
18
     Liberty Lobby, 477 U.S. at 249.
19
     Id.
20
     Id. at 249–50 (internal citations omitted).
21
     These serve as the undisputed facts drawn from the parties’ statements of material facts,
     affidavits, and exhibits. They are recounted in the manner most favorable to McClellan, who
     is the party opposing summary judgment.
                                                 -5-
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 6 of 19




working as a meat manager.22 McClellan is African-American. In February 2017,

McClellan reported seeing a photograph of an African American male juxtaposed

with a photograph of a baboon or a gorilla in the lunch room at the Pittston

location of Redner’s.23 Although the parties dispute the exact sequence of the

process, they agree that Redner’s reviewed videotapes of the lunch room, identified

the employee responsible for posting the offensive photograph, and fired him.24

        At around the same time, McClellan was enrolled in Redner’s Manager

Training Program.25 On March 23, 2017, McClellan discussed issues and

challenges related to the training program with the program’s leader (Mr.

Kostelac).26 The following day, McClellan sent Mr. Kostelac a separate list of

concerns he had.27 Approximately one week later, McClellan had another

conversation with Redner’s supervisors directed at improving his workplace

performance. During that conversation, McClellan admitted that he struggled with

motivation to come to work on time.28 Following these discussions, McClellan’s

participation in the Manager Training Program ended and he returned to his

position as a meat manager in the Pittston location.29



22
     Doc. 18 ¶ 1.
23
     Id. ¶ 84; Doc. 24 ¶ 84.
24
     Doc. 18 ¶¶ 90-92.
25
     Id. ¶ 115.
26
     Id. ¶ 123.
27
     Id. ¶ 124.
28
     Id. ¶131; Doc. 24 ¶ 131.
29
     Doc. 18 ¶ 134.
                                         -6-
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 7 of 19




        On or about July 3, 2017, McClellan took leave under the FMLA.30 This

leave was expected to last until July 23, 2017,31 and had been recommended by

Mr. Treichler, the store manager, based on a conversation with McClellan in June

2017.32 After this leave ended, McClellan requested additional FMLA leave in

August 2017.33 On September 5, 2017, Redner’s Markets terminated McClellan’s

employment, informing him that he had left work early on September 2, 2017 and

had not worked the required number of hours for that week (45).34 During

deposition, McClellan admitted that he told Redner’s that he believed that he had

worked 45 hours, but he acknowledges that he worked 35 hours during the week in

question, excluding his time working on September 2, 2017.35 McClellan further

acknowledges that he left work about five hours early that day.36

        C.      Analysis

                1.     Race-based Claims

        McClellan asserts both discrimination and retaliation claims under Title VII

and two other statutes.37 McClellan proceeds under the McDonnell Douglas


30
     Id. ¶ 135; Doc. 24 ¶ 135.
31
     Doc. 18 ¶ 136.
32
     Id. ¶ 138.
33
     Doc. 24 ¶ 167; 77.
34
     Doc. 18 ¶ 8.
35
     Doc. 24 ¶ 8.
36
     Doc. 17, Ex. 3, 157:6-8.
37
     Employment discrimination claims under 42 U.S.C. § 1981 are generally subject to the same
     analysis as discrimination claims based on Title VII. The same is true for such claims under
     the PHRA. Thus, the Court need only analyze Plaintiff's claims under the pertinent Title VII
     law. If summary judgment is proper, or improper, on the merits of the Title VII
     discrimination claims, the same result would necessarily follow for the parallel Section 1981
                                                -7-
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 8 of 19




burden-shifting framework.38 In cases of indirect evidence, a plaintiff must first

make a prima facie showing of discrimination.39 If the plaintiff cannot do so, the

defendant is entitled to summary judgment. If the plaintiff does establish a prima

facie case, the defendant must produce some evidence of a legitimate,

nondiscriminatory reason for the adverse employment action.40 Once it does so,

the burden shifts back to the plaintiff to prove by a preponderance of the evidence

that the proffered reason was pretextual and that unlawful discrimination was the

real reason for the employment action.41

        In order to survive summary judgment on his discrimination claim,

McClellan must first show the following: (1) he belongs to a protected class; (2) he

was qualified for the position; (3) he was subject to an adverse employment action

despite being qualified; and (4) the adverse employment action gave rise to an

inference of unlawful discrimination.42 “To prevail on a claim of disparate

treatment under Title VII ... the plaintiff must demonstrate purposeful

discrimination.”43




     and PHRA discrimination claims. Counts 1, 2, and 11 rise and fall together. See Alcantara
     v. Aerotek, Inc., 2018 WL 3007528 at *14 (M.D. Pa. June 15, 2018).
38
     See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
39
     Pivirotto v. Innovative Systems, Inc., 191 F.3d 344, 352 n.4 (3d Cir. 1999).
40
     Id.
41
     Id.
42
     Durst v. City of Philadelphia, 798 Fed. Appx. 710, 713 (3d Cir. 2020) (quoting Jones v. Sch.
     Dist. of Phila., 198 F.3d 403, 410–11 (3d Cir. 1999)).
43
     Weldon v. Kraft, Inc., 896 F.2d 793, 796 (3d Cir. 1990).
                                                 -8-
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 9 of 19




        Separately, a “prima facie case of illegal retaliation requires a showing of (1)

protected employee activity; (2) adverse action by the employer either after or

contemporaneous with the employee’s protected activity; and (3) a causal

connection between the employee’s protected activity and the employer’s adverse

action.”44 “To establish the requisite causal connection a plaintiff usually must

prove either (1) an unusually suggestive temporal proximity between the protected

activity and the allegedly retaliatory action, or (2) a pattern of antagonism coupled

with timing to establish a causal link.”45

        Even assuming that Plaintiff has established the prima facie case for each of

these theories, he has not put forth sufficient evidence to call into question the

Defendants’ proffered non-discriminatory reasons for termination. To discredit a

proffered reason, a plaintiff must “demonstrate such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable fact finder could find them

unworthy of credence, and hence infer that the employer did not act for the [stated]

non-discriminatory reasons.”46 The plaintiff must “point to some evidence, direct

or circumstantial, from which a factfinder could reasonably either (1) disbelieve

the employer’s articulated legitimate reasons; or (2) believe that an invidious



44
     E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 449 (3d Cir. 2015) (Hardiman, J.) (internal
     quotation marks omitted).
45
     Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007).
46
     Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994).
                                                -9-
        Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 10 of 19




discriminatory reason was more likely than not a motivating or determinative cause

of the employer's action.”47

        McClellan’s argument, in short, is that after he complained about “an

incident of racial harassment in Redner’s workplace”48 in February 2017,

Defendants began a campaign to retaliate against him and terminate him from his

position. He claims there is “abundant evidence” that his protected activity was

the “spark” that led to his termination.49 Defendants, for their part, argue that

McClellan was fired on September 5, 2017 “for failing to work his required hours

in the week of September 2, 2017” and for “leaving work early on September 2,

2017 without informing his supervisor.”50

        McClellan attempts to establish pretext by raising a variety of arguments,

either unsupported by the record or largely irrelevant to the issues at hand. None

of those arguments create a genuine issue of material fact that can withstand

summary judgment. For example, McClellan argues that there was some

confusion over the operative schedule for the week in question. He claims that

there were different versions of schedules and that one of them showed that Mr.

McClellan was only scheduled to work under 10 A.M. on the day in question. He

suggests that this alone permits a conclusion of pretext, but regardless of what



47
     Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d 1061, 1067 (3d Cir. 1996).
48
     Doc. 25 at 7.
49
     Id.
50
     Doc. 17 at 1.
                                            - 10 -
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 11 of 19




these different schedules said, Mr. McClellan admitted that he left work early on

Saturday, showing he knew that he was supposed to work for more time than he

actually did.51

        Next, McClellan disputes Defendants’ assertion that McClellan’s failure to

work a full work-week was grounds for termination. McClellan argues that this

explanation was “inconsistent with their own testimony, policies and practices.”52

Again, this theory is contradicted by the record and cannot create a genuine issue

of material fact. McClellan points to specific exceptions to the hours requirement,

but he does not show that any of those exceptions were applicable to him.53

        Finally, McClellan argues that there is a dispute over whether or not he left

work early with Defendants’ permission. He claims that this absence was “pre-

approved by management.” However, “[a]s a general proposition, conclusory,

self-serving affidavits are insufficient to withstand a motion for summary

judgment.”54 This rule has been extended to self-serving deposition testimony.55

Without more – and juxtaposed against the other deposition testimony by




51
     Doc. 17 Ex. 3 174:9-16.
52
     Doc. 25 at 14.
53
     Doc. 24 at 5.
54
     Gonzalex v. Secretary of Dept. of Homeland Sec., 678 F.3d 254, 263 (3d Cir. 2012).
55
     See, e.g., Irving v. Chester Water Authority, 439 Fed.Appx. 125, 127 (3d Cir. 2011); see also
     Abuomar v. Department of Corrections, 754 Fed.Appx. 102, 108 (3d Cir. 2018).
                                                - 11 -
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 12 of 19




McClellan, admitting that he left work early (as well as the other evidence in the

record) – he cannot survive summary judgment.56

        As this Court has previously noted, the “test is not simply whether a fact

finder could conclude that the reasons are not credible but instead whether Plaintiff

has demonstrated such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer's proffered legitimate reasons for

its action such that a reasonable factfinder could rationally find them unworthy of

credence.”57 McClellan has not put forth sufficient evidence on this issue to show

that the reasons Defendants give were “so plainly wrong that [they] could not have

been [Defendants’] real reasons.”58

        In sum, McClellan has failed to raise a genuine issue of material fact on the

question of whether Defendants’ proffered motive was pretextual. Therefore, the

racial discrimination and retaliation claims must fail.59

                2.      FMLA Claims

        McClellan alleges both interference (Count 3) and retaliation (Count 4)

claims under the FMLA, claiming that the Defendants violated the FMLA by

disciplining McClellan and terminating his employment.60 Although firing an

56
     See Irving, 439 Fed.Appx. at 127 (“In light of both his earlier testimony and the other record
     evidence, [plaintiff’s] subsequent self-serving deposition testimony is insufficient to raise a
     genuine issue of material fact.”).
57
     Alcantara v. Aerotek, Inc., 2018 WL 3007528 at *22 (M.D. Pa. June 15, 2018).
58
     Id.
59
     Even under the more forgiving “mixed motive” theory, McClellan fails to establish that race
     was a motivating factor for any employment decision Redner’s made.
60
     Doc. 1 ¶ 85-90.
                                                 - 12 -
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 13 of 19




employee may constitute both interference and retaliation, it seems that the

“gravamen of [McClellan’s] claim sounds in retaliation.”61 It is illegal for an

employer to “interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right” under the FMLA.62

        In order to support a claim for interference under the FMLA, a plaintiff must

establish that: “(1) he or she was an eligible employee under the FMLA; (2) the

defendant was an employer subject to the FMLA's requirements; (3) the plaintiff

was entitled to FMLA leave; (4) the plaintiff gave notice to the defendant of his or

her intention to take FMLA leave; and (5) the plaintiff was denied benefits to

which he or she was entitled under the FMLA.”63

        To prove retaliation under the FMLA, McClellan must show that: (1) he

invoked his right to FMLA-qualifying leave; (2) he suffered an adverse

employment decision; and (3) the adverse action was causally related to his

invocation of rights.64

        The parties do not dispute that McClellan provided notice of his intent to

take leave under the FMLA, or that there was an adverse employment action taken.

Rather, the disagreement appears to stem from whether McClellan has established

that his FMLA leave was the cause of his termination. To establish an “inference


61
     Lichtenstein v. University of Pittsburgh Medical Center, 691 F.3d 294, 301 (3d Cir. 2012).
62
     29 U.S.C. § 2615(a)(1); see also Callison v. City of Philadelphia, 430 F.3d 117, 119 (3d Cir.
     2005).
63
     Ross v. Gilhuly, 755 F.3d 185
64
     Lichtenstein v. University of Pittsburgh Medical Center, 691 F.3d 294, 302 (3d Cir. 2012).
                                               - 13 -
        Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 14 of 19




that a causative link exists between [his] FMLA leave and [his] termination,”65

McClellan asserts that the temporal proximity between his return from the FMLA

leave and his firing from Redner’s is enough to create a genuine dispute of material

fact and survive summary judgment.66

        The United States Court of Appeals for the Third Circuit has held that when

the “temporal proximity” between the protected activity (the FMLA leave) and the

adverse action (McClellan’s firing) is “unduly suggestive,” this is “sufficient

standing alone to create an inference of causality and defeat summary judgment.”67

The Third Circuit has previously found that a ten-day gap between protected

activity and adverse action is close enough in time to establish causation.68 It is

undisputed that McClellan was fired eight days after returning from leave.

Therefore, a factfinder could reasonably conclude that there is a causal relationship

between the leave and the adverse employment action. Defendants do not cite any

case law to contradict the conclusion drawn from the temporal proximity between

the two actions. McClellan has therefore established a prima facie case.

        Next, the Court examines Defendants’ proffered reason for the adverse

employment action and considers whether McClellan has raised a genuine dispute

over whether or not this reason was pretextual. Again, Defendants argue that


65
     Id. at 307.
66
     Doc. 25 at 18.
67
     Lichtenstein, 691 F.3d at 307 (3d Cir. 2012) (quoting LeBoon v. Lancaster Jewish Cmty. Ctr.
     Ass’n, 503 F.3d 217, 232 (3d Cir. 2007).
68
     Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 189 (3d Cir. 2003).
                                               - 14 -
         Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 15 of 19




McClellan was fired for a series of workplace infractions and poor performance.

This constitutes a legitimate, non-discriminatory reason for the firing. Now,

McClellan must establish pretext.

        He relies on the unduly suggestive temporal proximity between his FMLA

leave and his termination to establish pretext. “Although this fact is important in

establishing plaintiff's prima facie case, there is nothing preventing it from also

being used to rebut defendant's proffered explanation.”69 McClellan “does not

need to prove that invoking FMLA rights was the sole or most important factor

upon which the employer acted.”70 A reasonable fact finder could decide that the

FMLA leave played an improper role in McClellan’s termination. Furthermore,

with respect to McDonough, Defendants awkwardly acknowledge that he

“arguably, though not admittedly” acted on behalf of Redner’s in firing McClellan.

Therefore, summary judgment is inappropriate on the FMLA claims as to both

Redner’s and McDonough.

                3.      Disability Discrimination Claims

        Finally, McClellan alleges a number of claims against Redner’s under the

ADA and PHRA (discrimination, failure to accommodate, and retaliation).71 The

Court considers those claims one at a time.



69
     Sowell v. Kelly Services, Inc., 139 F.Supp.3d 684, 697 (E.D. Pa. 2015).
70
     Lichtenstein, 691 F.3d 294 (3d Cir. 2012).
71
     McClellan concedes that the only discrimination potentially at issue relates to his firing. See
     Doc. 25 at 21.
                                                - 15 -
        Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 16 of 19




                       a.   Discrimination Claim

        To establish a prima facie case of discrimination under the ADA (Counts 5

and 6), McClellan must show: (1) he is a disabled person within the meaning of the

ADA; (2) he is otherwise qualified to perform the essential functions of the job,

with or without reasonable accommodations by the employer; and (3) he has

suffered an otherwise adverse employment decision as a result of discrimination.72

        Defendants contest each prong of this claim; they argue that McClellan has

failed to establish any of them. The Court agrees that McClellan has not

established that he is entitled to protection under the ADA, foreclosing this claim

at the prima facie stage.

        McClellan asserts that he “suffers from depression, a disability.”73 It is

unclear whether McClellan was diagnosed at the time, but the existence of a

condition is not sufficient to establish a disability under the ADA.74 “To establish

a qualifying disability, the plaintiff must show either that he has a physical or

mental impairment that substantially limits one or more major life activities or that

he has a record of such an impairment or is regarded by his employer as having

such an impairment.”75 Plaintiff, however, points to nothing in the record

establishing that he was substantially limited in performing any major life


72
     Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir. 2010).
73
     Doc. 25 at 20.
74
     Tice v. Centre Area Transp. Auth., 247 F.3d 506, 513 n. 5 (3d Cir. 2001).
75
     Lynch v. Matthews Intern., 430 Fed.Appx. 109, 111 (3d Cir. 2011) (quoting 42 U.S.C. §
     12102(2) (2008)) (internal quotation marks omitted) (emphasis added).
                                               - 16 -
        Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 17 of 19




activities.76 His conclusory claim that suffers from depression, and that depression

is a disability, does not tell this Court anything about how his disability limits a

major life activity.

        Therefore, he can only attempt to establish that Defendants regarded him as

disabled and subsequently discriminated against him. He has not created a genuine

issue of material fact on this point. The vague comments made by individuals

which McClellan points to do not suffice, because they do not establish that

anyone at Redner’s perceived him as being disabled, as defined by the ADA.

Simply expressing some concern about McClellan’s health and suggesting he see a

doctor does not indicate that McClellan was perceived as disabled. Because

McClellan offers no other evidence here, Defendants are entitled to summary

judgment on this issue.

                       b.   Failure to Accommodate Claims

        The ADA provides that an employer discriminates against an employee

when it does not “mak[e] reasonable accommodations to the known physical or

mental limitations of an otherwise qualified [employee].”77 To succeed on a

failure to accommodate claim (Counts 9-10), a plaintiff must show: “(1) he was

disabled and his employer knew it; (2) he requested an accommodation or




76
     See Doc. 25 at 20-23.
77
     42 U.S.C. § 12112 (2009).
                                         - 17 -
        Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 18 of 19




assistance; (3) his employer did not make a good faith effort to assist; and (4) he

could have been reasonably accommodated.”78

        Because, as discussed above, McClellan has not established that he was

disabled and that his employer knew he was disabled, he cannot survive summary

judgment on this claim. Beyond that dispositive issue, McClellan conflates his

failure-to-accommodate claims with his retaliation claims. He says that those

claims are all based on his request “on August 30, 2017 to leave work early to

attend a psychiatric appointment, and his subsequent termination.” But McClellan

does not claim that he was prevented from going to that appointment on August 30,

2017. McClellan’s argument is unclear as to how Redner’s failed to accommodate

this appointment when, “indeed, [McClellan] took the requested leave”79 – he

appears to blend the issue of accommodation and retaliation, but to no avail.

Because of the two fundamental shortcomings with this argument, McClellan

cannot survive summary judgment on this claim.

                      c.    Retaliation Claims

        To sustain a claim of retaliation under the ADA (Counts 7 and 8), McClellan

must establish the following: (1) protected activity by the employee; (2) adverse

employment action by the employer; and (3) a causal connection between the

protected activity and the adverse employment action.80 McClellan has established


78
     Capps v. Mondelez Global, LLC, 847 F.3d 144, 157 (3d Cir. 2017).
79
     Id. at 157.
80
     E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 449 (3d Cir. 2015).
                                                - 18 -
        Case 3:18-cv-02162-MWB Document 29 Filed 12/10/20 Page 19 of 19




a prima facie case, based on the request for accommodation, his firing, and the

temporal proximity between the two. Importantly, in the ADA retaliation context,

a plaintiff need not show that he was actually disabled; he “need only show that he

or she requested an accommodation in good faith.”81 Defendants do not contest

that the requests were made in good faith.

        Therefore, the Court again considers whether McClellan has created a

genuine issue of material fact as to whether Defendants’ proffered rationales for

firing McClellan were pretextual. For the same reasons discussed in the FMLA

context, summary judgment is inappropriate on this claim.

III.    CONCLUSION

        Summary judgment is granted as to Counts 1, 2, 5, 6, 9, 10, and 11.

Summary judgment is denied as to Counts 3, 4, 7, and 8.

        An appropriate Order follows.



                                                   BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




81
     Barber v. Subway, 131 F.Supp.3d 321, 329 (M.D. Pa. 2015).
                                            - 19 -
